Beck, P. J.
The plaintiff in error was convicted of the offense of murder, at the August term, 1919, of Twiggs superior court. A motion for new trial was thereupon made, containing, among other grounds, one based upon alleged newly discovered evidence tending to show, as it was contended, that the accused was mentally incapable of committing crime. The motion was overruled, and to this judgment the movant excepted and brought the ease to the Supreme Court for review; and upon review the judgment of the lower court was affirmed. 150 Ga. 76 (102 S. E. 425). At the August term, 1920, an extraordinary motion for new trial was made, based upon the ground of mental incapacity to commit crime, and alleged newly discovered evidence in support of that ground. In submitting the alleged newly discovered evidence the provisions of section 6086 of the Civil Code, relating to the rule in cases where newly discovered evidence is relied upon as a ground of the motion, were not complied with; and therefore the judgment of the court below, refusing a new trial upon extraordinary motion, must be affirmed.

Judgment affirmed.


All the Justices concur.